


EXHIBIT 10.4




SUBLEASE AGREEMENT




ADDENDUM 2

 

THIS SUBLEASE AGREEMENT ADDENDUM 2 (“Addendum 2”) is entered into and effective
as of May 1, 2016 (“Effective Date”), and amends that certain Sublease Agreement
between River Ridge Sunshine Farms LLC, a Washington State limited liability
company (“Landlord”), and Fourdub LLC, a Washington State limited liability
company (“Tenant”), entered into and effective as of May 1, 2015 (“Sublease
Agreement”).




The Sublease Agreement is hereby amended as follows:




Rent and Other Payments




1.3.1

Tenant agrees to pay Landlord a monthly rental fee for the Premises (“Base
Rent”) of 63 cents ($0.63) per square foot of the total Plant Canopy.




1.3.3

On the first (1st) day of the each month Tenant agrees to pay Landlord a minimum
of $3,000 per month towards Base Rent with the balance accruing monthly. Payment
of any accrued and unpaid Base Rent will be deferred until the harvest and sale
of the Tenant’s crops.




2.3

Regular Maintenance by Tenant




2.3.1

Tenant shall keep the Premises clean, sanitary, and in good condition and, upon
expiration of the Lease Term, return the Premises to Landlord in a condition
identical to that which existed when the Tenant took occupancy except for
ordinary wear and tear.




2.3.2

Tenant is responsible for all grounds maintenance including, but not limited to,
lawn cutting, edging, weeding, and proper watering to ensure the grounds are
properly maintained. Should Tenant cause the grounds to deteriorate, overgrow,
or otherwise fall out of properly maintained condition, Landlord reserves the
right to secure the services of a professional grounds maintenance company at
the Tenant’s expense.




5.1

Utilities




5.1.3

Tenant shall connect and directly pay for all water, sewer, drainage, gas,
electricity, security, janitorial, garbage removal, heat, cleaning, telephone,
internet, cable services, and other utilities and services used by Tenant on the
Premises during the Lease Term. Tenant shall set up accounts with the applicable
service providers to ensure such services are billed directory to Tenant.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Addendum 2 on the
Effective Date set forth above.




LANDLORD: River Ridge Sunshine Farms, LLC

 

 

 

By: /s/ Ricardo Esparza                            

 

Name: Ricardo Esparza

 

Title: Member

 

 

 

 

 

TENANT: Fourdub LLC

 

 

 

By: /s/ Jeremy Jacola                                

By: /s/ Paul Rossner                                  

Name: Jeremy Jacola

Name: Paul Rossner

Title: Member

Title: Member






